PER CURIAM.
Barry J. Edler (Edler) appeals the denial of his first motion for postconvietion relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Edler’s motion raises three issues; the order before us disposes of only two.
An order is not a final appealable order until it disposes of all the issues presented below. McCoy v. State, 487 So.2d 1095 (Fla. 1st DCA 1986); White v. State, 450 So.2d 556 (Fla. 2d DCA 1984) (holding that an order summarily denying several, but not all, points in a motion to vacate a judgment and sentence is not appealable); see also Ferguson v. State, 647 So.2d 1076 (Fla. 5th DCA 1994) (dismissing without prejudice, citing White)-, cf. Gowins v. State, 662 So.2d 1348 (Fla. 5th DCA 1995) (holding that an order granting in part and denying in part a motion for postconvietion relief is not appeal-able).
We therefore dismiss the appeal, without prejudice to appeal an order disposing of all the issues raised by Edler below.
ALLEN, MICKLE and LAWRENCE, JJ., concur.